Citation Nr: 1825727	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  15-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a neck disability.

2. Entitlement to service connection for a neck disability.

3. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1998.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a September 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In April 2018, a videoconference hearing was held before the undersigned.


FINDINGS OF FACT

1. By a May 2013 rating decision, the RO denied service connection for a neck disability; the Veteran was advised of the RO's decision and of his appellate rights but did not timely initiate an appeal or submit new and material evidence.

2. The evidence received since the May 2013 rating decision (including the Veteran's April 2018 testimony), by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a neck disability.

3. January 2012 treatment records reflect a diagnosis of cervical spine degenerative disc disease.  Service treatment records (STRs) reflect that the Veteran was thrown from a boat in April 1990 and reported neck pain in November 1991.  During the April 2018 hearing, the Veteran provided competent and credible testimony that he did not experience any neck symptoms prior to service and that these symptoms began immediately after the in-service boat accident and have persisted since that time.  In addition, an October 2012 opinion by VA physician, Dr. W.C., indicated that "this neck problem with radiculopathy symptoms into the left side girdle and arm [is] consistent with a service[-]connected injury."

4. By a May 2013 rating decision, the RO denied service connection for a back disability; the Veteran was advised of the RO's decision and of his appellate rights but did not timely initiate an appeal or submit new and material evidence.

5. The evidence received since the May 2013 rating decision (including the Veteran's April 2018 testimony), by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a back disability.

6. August 2014 treatment records diagnose degeneration of the lumbosacral disk. April 1990 STRs note the Veteran sought treatment for lower back pain after being thrown from a boat, and sought treatment several times subsequently during service for back pain (see STRs dated in May 1990, December 1992, February 1996). During the April 2018 hearing, the Veteran provided competent and credible testimony that he did not experience any neck symptoms prior to service and that these symptoms began immediately after the in-service boat accident and have persisted since that time.


CONCLUSIONS OF LAW

1. The May 2013 decision denying service connection for a neck disability became final and may not be reopened unless new and material evidence is received. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

2. New and material evidence has been received and the claim of service connection for a neck disability may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

3. Service connection for a neck disability is warranted. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The May 2013 decision denying service connection for a back disability became final and may not be reopened unless new and material evidence is received. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

5. New and material evidence has been received and the claim of service connection for a back disability may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

6. Service connection for a back disability is warranted. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


	(CONTINUED ON NEXT PAGE)














ORDER

New and material evidence has been received and the appeal to reopen the claim for service connection for a neck disability is granted.

On the merits, entitlement to service connection for a neck disability is granted.

New and material evidence has been received and the appeal to reopen the claim for service connection for a back disability is granted.

On the merits, entitlement to service connection for a back disability is granted.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


